Citation Nr: 1229059	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  The Veteran testified at a Board hearing at the RO in Little Rock, Arkansas in April 2007.  This transcript has been associated with the file.

This case was previously brought before the Board in August 2007, August 2008, and most recently in June 2011.  The case was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board notes that the Veteran previously testified that he was not receiving benefits from the Social Security Administration (SSA).  See April 2007 Board hearing transcript.  However, at the Veteran's July 2011 VA examination he reported that he was currently receiving benefits from the SSA.  As the Veteran's representative noted, there are no records from the SSA found in the claims file.  See July 2012 Written Brief Presentation.  Therefore, on remand the AOJ should request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Accordingly, the case is REMANDED for the following action:

1.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


